DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of PCT/JP2018/038558 filed 10/16/2018 to which it claims domestic priority.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 04/15/2021 and 03/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the ultrasound probe”, "the distal end portion", and “the treatment tool”.  There is insufficient antecedent basis for these limitation in the claim. For purposes of examination, the limitations will be interpreted as “an ultrasound probe”, “a distal end portion of the ultrasound probe”, and “a treatment tool”. Additionally, it is unclear whether Applicant meant for claim 13 to incorporate “the guide tube according to claim 1” or the guide tube according to claim 12, as claim 12 discloses an ultrasound imaging system and the limitations above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fleury (US20180242948). Fleury is cited in the IDS as WO2018157038.
	Regarding claim 1, Fleury teaches a guide tube (110) comprising:
a tube (110) ([0019]) that includes
a first opening (115) arranged at a distal end(Fig. 1A, [0019]);
a first lumen (114) configured to communicate with the first opening (115) (Fig. 1A, [0019]);
a second opening (117) that is arranged on an outer circumference on a proximal end side relative to the first opening (115) (Fig. 1A, [0019]); and
a second lumen (116) configured to communicate with the second opening (117) (Fig. 1A, [0019]); and
a cover (130) that is arranged on a distal end side relative to the first opening (115) and that is arranged in a first direction when viewed from the first opening (115), the first direction being a direction that goes from the first lumen (114) to the second lumen (116) in a cross section perpendicular to a central axis of the tube (Fig. 1A, [0021]).
	Regarding claim 2, Fleury teaches the invention as claimed above in claim 1.
	Fleury further teaches wherein the cover (130) is extended along an entire circumference of the first opening (115) in a circumferential direction around a central axis of the first opening (115) (Fig. 1A, [0021], wherein in Figure 1A it’s shown the endcap 130 completely covers the first opening 115).
	Regarding claim 3, Fleury teaches the invention as claimed above in claim 2.
	Fleury further teaches wherein the cover has a same outer shape as the tube (110) in the cross section perpendicular to the central axis of the tube (Fig. 1A, [0021], wherein the endcap 130 has an outer diameter approximately equal to the outer diameter of the elongate member 110).
	Regarding claim 4, Fleury teaches the invention as claimed above in claim 2.
	Fleury further teaches wherein the cover (130) is configured with a solid material (polymeric material, hard plastic), and has an insertion hole (hollow space) that extends from a proximal end to a distal end, the insertion hole being configured to communicate with the first opening (115) (Fig. 1A, [0020-0021], wherein the endcap 130 may define an open (e.g., hollow) interior space). Figure 1A shows the cover (130) has space to accommodate the ultrasound probe (120) which extends from the first opening (115), wherein the space comprises an insertion hole for the ultrasound probe (120).
	Regarding claim 5, Fleury teaches the invention as claimed above in claim 2.
	Fleury further teaches wherein the cover (130) is configured with a hollow member that has a space communicating with the first opening (115) (Fig. 1A, [0020-0021], wherein the endcap 130 may define an open (e.g., hollow) interior space). Figure 1A shows the cover (130) has space to accommodate the ultrasound probe (120) which extends from the first opening (115).
	Regarding claim 6, Fleury teaches the invention as claimed above in claim 5.
	Fleury further teaches wherein the space is filled with an ultrasound medium (140) that propagates an ultrasound wave (Fig. 1A, [0005], [0020-0021], wherein the interior space of the endcap may be filled with conductive material 140 such as PEG, petroleum gel, carbowax, saline, etc.). Fleury teaches the endcap 130 to comprise polymeric material such as hard plastic, configured to allow unattenuated propagation of ultrasound energy. Thus Fleury teaches the conductive material (140) within the endcap 130 to propagate ultrasound waves.
	Regarding claim 7, Fleury teaches the invention as claimed above in claim 6.
	Fleury further teaches wherein the cover includes a third opening that allows communication between inside and outside of the space and allows injection of the ultrasound medium (Fig. 1A, [0021]). Fleury teaches the endcap may define an open (e.g., hollow) interior space and may be reversibly attached to the elongate member 110 to be loaded or re-loaded with conductive material (ultrasound medium) prior to use. Therefore, Fleury teaches the endcap comprises a third opening that allows for injection of an ultrasound medium, as shown in the annotated figure below.

    PNG
    media_image1.png
    472
    620
    media_image1.png
    Greyscale

	Regarding claim 9, Fleury teaches the invention as claimed above in claim 2.
	Fleury further teaches wherein the cover (130) has a shape that is tapered toward a distal end (Fig. 1A, [0021], wherein the endcap 130 may have an atraumatic end (e.g. conical, bullet-like shape, etc.). Figure 1A shows the cover (130) having a dome or bullet-like shaped distal end, comprising the cover being tapered.
	Regarding claim 10, Fleury teaches the invention as claimed above in claim 1.
	Fleury further teaches wherein the second lumen (116) includes a lumen main body (110) that extends along the central axis of the tube (110) (Fig. 1A, [0019], wherein the elongate member or tube 110 comprises the first 114 and second 116 lumens, thereby comprising the main lumen body); and an inclined portion (118) configured to communicate with the lumen main body (110), the inclined portion (118) crossing the central axis of the tube (110) and being connected to the second opening (117) (Figs. 1A-B, [0019], wherein the elongate member 110 forms the ramped surface 118 of the second working channel 116, and since the elongate member 110 comprises the entirety of the tube 110, it thereby crosses the central axis of the tube 110).
	Regarding claim 12, Fleury teaches an ultrasound imaging system comprising:
an ultrasound probe (120) that includes an ultrasound transducer (124) transmitting and receiving an ultrasound wave at a distal end portion (122) of the ultrasound probe (120) ([0020]);
a treatment tool (150) configured to perform treatment on living tissue ([0019]); and
a guide tube (110) that ([0019]) includes
a tube (110) that includes
a first opening (115) arranged at a distal end (112) ([0019]);
a first lumen (114) in which the ultrasound probe (120) is inserted, the first lumen (114) being configured to communicate with the first opening (Fig. 1A, [0019-0020]);
a second opening (117) that is arranged on an outer circumference (113) on a proximal end side relative to the first opening (115) (Fig. 1A, [0019]); and
a second lumen (116) in which the treatment tool (150) is inserted, the second lumen (116) being configured to communicate with the second opening (117) (Figs. 1A-B, [0019]); and
a cover (130) that is arranged on a distal end side (112) relative to the first opening (115) and that is arranged in a first direction when viewed from the first opening (115), the first direction being a direction that goes from the first lumen (114) to the second lumen (116) in a cross section perpendicular to a central axis of the tube (Fig. 1A, [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury (US20180242948) in view of Yokoi (US5020539). Fleury is cited in the IDS as WO2018157038.
Regarding claim 8, Fleury teaches the invention as claimed above in claim 7.
	Fleury further teaches wherein the cover (130) is a cap that is reversibly attached to the distal end (112) of the elongate member (110) ([0021]).
	However, Fleury fails to teach wherein the cover includes a cover main body that has the third opening; and a cap that is detachably attached to the cover main body, the cap being configured to close the third opening.
	Yokoi teaches an ultrasonic endoscope including an ultrasound probe (10) (Fig. 1, Column 3 lines 52-64). Yokoi further teaches the endoscope to include a cylindrical distal end cap (106) which is filled with ultrasound medium (108) and is closed by a seal member (110) and a seal screw (111) (Fig. 2A, Column 4 lines 10-21, Column 13 lines 51-57, wherein the seal member 110 comprises an O-ring). The O-ring (110) and screw (111) comprise detachable members or a cap configured to seal the tip opening of the distal end cap (106), therefore Yokoi teaches a cover (106) having a main body (also 106) with an opening and a cap (O-ring 110 and screw 111) detachably attached to the cover (106) configured to close/seal the opening.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Fleury to include a tip opening in the cover such that a cap may be detachably attached to seal it as taught by Yokoi (Fig. 2A, Column 4 lines 10-21, Column 13 lines 51-57). Modifying Fleury to include an opening at the tip and detachable cap on Fleury’s cover (endcap, 130) would allow for an additional means of filling and emptying the cover with ultrasound medium, improving the flexibility of the device.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury (US20180242948) in view of Walters (US20190254649). Fleury is cited in the IDS as WO2018157038.
Regarding claim 11, Fleury teaches an ultrasound probe (120) that is assembled with a guide tube (110) ([0019-0020]) including
a tube (110) that includes
a first opening (115) arranged at a distal end (112) ([0019]);
a first lumen (114) configured to communicate with the first opening (115) (Fig. 1A, [0019]);
a second opening (117) that is arranged on an outer circumference (113) on a proximal end side relative to the first opening (115) (Fig. 1A, [0019]); and
a second lumen (116) configured to communicate with the second opening (117) (Fig. 1A, [0019]); anda cover (130) that is arranged on a distal end side (112) relative to the first opening (115) and that is arranged in a first direction when viewed from the first opening (115), the first direction being a direction that goes from the first lumen (114) to the second lumen (116) in a cross section perpendicular to a central axis of the tube (Fig. 1A, [0021]), the ultrasound probe (120) comprising:
a probe main body (120) that includes an ultrasound transducer (124) transmitting and receiving an ultrasound wave at a distal end portion (122) of the probe main body (120), and that is to be inserted into the first lumen (114) (Fig. 1A, [0020]).
However, Fleury fails to teach a positioning mechanism that allows the distal end portion protruding from the first opening to determine a position of the probe main body with respect to the cover in the central axis direction of the tube.
	Walters teaches a medical system for performing minimally invasive procedures within anatomic passageways including a flexible catheter comprising a plurality of lumens with an imaging probe configured to be received within a first lumen and a working catheter configured to be received in a second lumen (Figs. 2-4, [0006]). Walters teaches the imaging probe (440) may include a position sensor system ([0073]). Walters further teaches the relative positions of the imaging probe (440) can be determined based on the construction of the catheter (420) and known or measured insertion distances, wherein sensors or gauges at a proximal end of the device is used to measure insertion ([0073]). Walters teaches the imaging probe may comprise an ultrasound imaging probe and a procedure may include a biopsy ([0028], [0053]). Walters further teaches determining the position and orientation of the distal portion of the imaging probe ([0124], examples 15 and 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Fleury to further determine a position of the distal portion of the ultrasound imaging probe and/or its relative position as taught by Walters ([0073], [00124] examples 15 and 16). Modifying Fleury with the teachings of Walters would allow for the position of the distal portion of the ultrasound probe relative to the endcap cover to be determined as insertion distances may be measured by sensors, and that information can be combined with the known/measured location of the cover. By knowing the ultrasound probe’s transducer’s location, the user will know that the imaging probe is ready for imaging as it’s in its proper location in which ultrasound medium/gel is filled and to stop further insertion of the probe within the lumen.
Regarding claim 13, Fleury teaches a method of using an ultrasound imaging system, the method comprising:
injecting an ultrasound medium (140) that propagates an ultrasound wave to an inside of the cover (130) of the guide tube (110) according to claim 1 (Fig. 1A, [0019-0021], wherein conductive material 140 is filled within the endcap 130 which also contains the ultrasound probe 120, thus the conductive material 140 is configured to propagate waves to and from the ultrasound probe 120 inside the endcap 130);
inserting the ultrasound probe (120) into the first lumen (114) ([0020]);
causing the distal end portion (122) to protrude from the first opening (115) (Fig. 1A, [0020]); and
inserting the treatment tool (150) into the second lumen (116) (Figs. 1A-B, [0019]).
However, Fleury fails to teach determining a position of the ultrasound probe in a central axis direction of the tube.
Walters teaches a medical system for performing minimally invasive procedures within anatomic passageways including a flexible catheter comprising a plurality of lumens with an imaging probe configured to be received within a first lumen and a working catheter configured to be received in a second lumen (Figs. 2-4, [0006]). Walters teaches the imaging probe (440) may include a position sensor system ([0073]). Walters further teaches the relative positions of the imaging probe (440) can be determined based on the construction of the catheter (420) and known or measured insertion distances, wherein sensors or gauges at a proximal end of the device is used to measure insertion ([0073]). Walters teaches the imaging probe may comprise an ultrasound imaging probe and a procedure may include a biopsy ([0028], [0053]). Walters further teaches determining the position and orientation of the distal portion of the imaging probe ([0124], examples 15 and 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Fleury to further determine a position and insertion distance of the distal portion of the ultrasound imaging probe as taught by Walters ([0073], [00124] examples 15 and 16). Modifying Fleury with the teachings of Walters would allow for the position of the distal portion of the ultrasound probe and its insertion distance to be measured by sensors. By knowing the ultrasound probe’s transducer’s location, the user will know that the imaging probe is ready for imaging as it’s in its proper location in which ultrasound medium/gel is filled and to stop further insertion of the probe within the lumen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793